Case 3:18-cv-02458-BEN-DEB Document 11-2 Filed 12/07/18 PageID.61 Page 1 of 4



   1   STACEY M. LEYTON (SBN: 203827)
       Email: sleyton@altber.com
   2   ANDREW KUSHNER (SBN: 316035)
       Email: akushner@altber.com
   3   ALTSHULER BERZON LLP
       177 Post Street, Suite 300
   4   San Francisco, CA 94108
       Telephone: (415) 421-7151
   5   Facsimile: (415) 362-8064

   6   Attorneys for Proposed Intervenor
       International Brotherhood of Teamsters
   7
   8
                                    UNITED STATES DISTRICT COURT
   9
                                SOUTHERN DISTRICT OF CALIFORNIA
  10
  11                                                      Case No. 3:18-cv-02458-BEN-BLM
       CALIFORNIA TRUCKING ASSOCIATION,
  12   RAVINDER SINGH, and THOMAS ODOM,                   DECLARATION OF BRADLEY
                                                          RAYMOND IN SUPPORT OF MOTION
  13                  Plaintiffs,                         TO INTERVENE
  14          v.                                          Hearing Date: January 14, 2019
                                                          Time: 10:30am
  15   XAVIER BECERRA, in his official capacity           Judge: Honorable Roger T. Benitez
       as the Attorney General of the State of
  16   California; ANDRE SCHOORL, in his official
       capacity as the Acting Director of the
  17   Department of Industrial Relations of the State
       of California; and JULIE A. SU, in her official
  18   capacity as Labor Commissioner of the State
       of California, Division of Labor Standards
  19   Enforcement,
  20                  Defendants.
  21
  22
       I, Bradley Raymond, do hereby declare:
  23
              1.      The facts set forth herein are of my own personal knowledge, and if called
  24
       to testify thereto, I could and would do so under oath.
  25
              2.      I am the General Counsel of the International Brotherhood of Teamsters
  26
       (“IBT”). I have held this position since 2006.
  27
              3.      IBT is a labor organization, founded in 1903, with approximately 1.3
  28
       million members throughout North America. IBT’s mission is to organize and educate

              RAYMOND DECL. ISO MOTION TO INTERVENE; 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-DEB Document 11-2 Filed 12/07/18 PageID.62 Page 2 of 4



   1   workers to achieve a higher standard of living, including higher wages and better working

   2   conditions. Among IBT’s 1.3 million members are around 260,000 members in California

   3   who work in various occupations, including as freight drivers, bus drivers, parcel delivery

   4   drivers, solid waste and recycling drivers, newspaper drivers, local and interstate delivery

   5   and distribution drivers, and drayage drivers at California’s seaports.

   6          4.      In Dynamex Operations West, Inc. v. Superior Court, 4 Cal. 5th 903 (2018)

   7   (“Dynamex”), the California Supreme Court interpreted IWC Order No. 9-2001 to permit

   8   an employer to classify a worker as an independent contractor

   9          only if the hiring entity establishes: (A) that the worker is free from the control and
              direction of the hirer in connection with the performance of the work, both under
  10          the contract for the performance of such work and in fact; (B) that the worker
              performs work that is outside the usual course of the hiring entity’s business; and
  11          (C) that the worker is customarily engaged in an independently established trade,
              occupation, or business of the same nature as the work performed for the hiring
  12          entity.

  13   Dynamex, 4 Cal.5th at 916-17.

  14          5.      If the Dynamex standard were invalidated or weakened, it would harm IBT

  15   and its members. The IBT has long fought against the misclassification of workers as

  16   independent contractors, and among its members are many workers who were previously

  17   misclassified. The IBT has specifically helped many drayage drivers at California

  18   seaports challenge their classification as independent contractors. As a result of the IBT’s

  19   efforts, many of those drivers were reclassified as employees and then became members

  20   of the IBT.

  21          6.      Many of the IBT’s members prefer to work as employees rather than as

  22   independent contractors. According to the Plaintiffs’ complaint in this case, the Dynamex

  23   standard makes it more difficult to classify workers as independent contractors for

  24   purposes of the Industrial Welfare Commission Wage Orders (“Wage Orders”). See Dkt.

  25   1 at ¶36. Under Plaintiffs’ theory, were the Dynamex standard invalidated or weakened,

  26   IBT’s members would have fewer job opportunities because it would be easier for

  27   companies to classify their workers as independent contractors.
  28


                                           2
              RAYMOND DECL. ISO MOTION TO INTERVENE; 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-DEB Document 11-2 Filed 12/07/18 PageID.63 Page 3 of 4



   1          7.      The Dynamex standard is also simpler than the standard from Borello &

   2   Sons, Inc. v. Department of Industrial Relations, 48 Cal.3d 341 (1989), which the business

   3   in Dynamex argued should be the exclusive test for employee status under the Wage

   4   Orders. 4 Cal.5th at 943. The Borello standard involved numerous factors, none of which

   5   was dispositive. 48 Cal.3d at 351 (“the individual factors cannot be applied mechanically

   6   as separate tests; they are intertwined and their weight depends often on particular

   7   combinations”). Dynamex’s declaration of a simple three-factor test to determine whether

   8   a worker is subject to the Wage Orders helps IBT by clearly apprising businesses of their

   9   obligations, and workers of their rights, under the Wage Orders.

  10          8.      The entities that employ IBT members face significant competition from

  11   companies that classify their workers as independent contractors for purposes of the Wage

  12   Orders. Because these companies do not have to comply with the Wage Orders’

  13   requirements for minimum wages, overtime pay, and meal and rest breaks, they have

  14   lower labor costs, which allows them to frequently underbid the entities that employ IBT

  15   members for specific jobs and assignments. If, as Plaintiffs allege, the Dynamex standard

  16   makes it more difficult to classify workers as independent contractors, then Dynamex

  17   helps level the playing field by reducing the economic advantage that these competitors

  18   have over the companies that employ IBT members.

  19          9.      The IBT and its local union affiliates seek to obtain collective bargaining

  20   agreements (“CBAs”) that require employers to pay workers fair wages and benefits. The

  21   Dynamex standard makes it easier to obtain good wages and benefits through collective

  22   bargaining because it makes it more difficult for businesses to evade the requirements of

  23   the Wage Orders by classifying their workers as independent contractors based on an

  24   erroneous interpretation of the Borello factors. This helps ensure that the Wage Orders set

  25   a floor that other businesses cannot undercut. Were Dynamex to be invalidated, it would

  26   be more difficult for the IBT and its affiliates to negotiate fair wages and benefits for IBT

  27   members.
  28


                                           3
              RAYMOND DECL. ISO MOTION TO INTERVENE; 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-DEB Document 11-2 Filed 12/07/18 PageID.64 Page 4 of 4
